DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 04/30/2021. Claims 1-11, 13-18 and 21-23 are currently pending in the application. An action follows below:
Response to Arguments
The objection of claim 12 and the rejection of claims 1-18, 21 and 22 under 35 U.S.C. 112(a) in the previous Office action dated 02/19/2021 have been withdrawn in light of the amendment to claims and the cancellation of claim 12. However, see the below new ground of rejection.
In response to the rejections under 35 U.S.C. 103 in the previous Office action, Applicant has amended at least all independent claims to include new limitations and provided arguments, on pages 13-14 of the amendment with respect to the newly amended independent claims, have been considered but they are not persuasive. See the new ground of rejections of the newly amended claims made below.
Applicant has submitted new claim 23 and provided argument, on page 16 of the amendment with respect to the newly amended independent claims, which has been considered but it is not persuasive. See the new rejection of the new claim 23 made below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-18 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
As per claim 1, this claim recites limitations, “wherein a row of square shaped external dummy metals is disposed between the first touch electrode and the second touch electrode, and one side of the row of square shaped external dummy metals is directly adjacent to a continuous flat edge of the first touch electrode and another side of the row of square shaped external dummy metals is directly adjacent to a perforated edge of the second touch electrode, the perforated edge having a plurality of protrusions extending towards the row of square shaped external dummy metals” in last 6 lines, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically the specification, does not explicitly disclose the shape of the external dummy metals EXDUM being square, as required by the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 13, see the rejection of claim 1 for similar limitations.
As per claims 2-11, 14-18 and 21-23, these claims are therefore rejected for the same reason set forth in independent claim 1 or claim 13.
In addition to claim 23, this claim recites a limitation, “wherein the touch line connects to the at least one of the plurality of touch electrodes by extending through a region where the dam is located” in lines 10-11, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Fig. 20 and ¶ [0201], discloses the touch line connecting to the at least one of the plurality of touch electrodes and extending to a region outside of the dam that is adjacent to the pad for connecting with the link line. However, the original disclosure does not explicitly disclose the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the instant application or current claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims. In the instant case, the touch electrode of the instant application conventionally corresponds to only a diamond-shaped sensor part/ pad of the conventional touch electrode. See the Jung reference and the Park et al. reference discussed below.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0040672 A1; hereinafter Park) in view of Miyake (US 2016/0195983 A1.) 
As per claim 1, Park discloses a touch display device (see at least Fig. 3, disclosing a touch display device DD) comprising:
a plurality of data lines disposed over a substrate (see at least Fig. 5, disclosing a plurality of data lines DL; see at least Fig. 14A or 14B; ¶ [0122], disclosing the plurality of data lines disposed on the second insulation layer 14 which is over a substrate SUB;)
a protective layer disposed over the plurality of data lines (see at least Fig. 22 or 23, disclosing a plurality of data lines DL; ¶ [0122], disclosing a plurality of data lines disposed on the second insulation layer 14; further see at least Fig. 14A or 14B, disclosing a protective layer comprising at least element IL-T which is disposed over the second insulation layer 14 via other elements;)
an encapsulation layer disposed over the plurality of data lines (see at least ¶ [0122], disclosing the plurality of data lines disposed on the second insulation layer 14; further see at least Fig. 14A or 14B, disclosing an encapsulation layer TFE which is disposed over the second insulation layer 14 via other elements;) 
a plurality of touch electrodes disposed over the encapsulation layer including a first touch electrode, a second touch electrode, and a third touch electrode, the first touch electrode being adjacent to and electrically isolated from the second and third touch electrodes (see at least Figs. 9 and 14B, disclosing a plurality of touch electrodes [SP1, SP2] including a first touch electrode [e.g., a top electrode SP1 of TE1-2 shown in Fig. 9], a second touch electrode [e.g., an electrode SP2 of TE2-1 being adjacent to the right to the above-discussed first touch electrode SP1, as shown in Fig. 9], and a third touch electrode [e.g., another electrode SP2 of TE2-1 being adjacent to the left to the above-discussed first touch electrode, as shown in Fig. 9]; see at least Fig. 8; ¶ [0141], disclosing the first touch electrode SP1 of TE1-2 being adjacent to and electrically isolated from the second touch electrode SP2 of TE2-1 and third touch electrode SP2 of TE2-1;)
a touch line electrically connected to at least one of the plurality of touch electrodes (see at least Fig. 9, disclosing a touch line including an element[SL1/SL2] electrically connected to at least one of the plurality of touch electrodes [SP1, SP2];) 
see at least Figs. 9 and 14B, disclosing an upper portion of PD-TSU [[as the claimed pad]] disposed on the through hole CH7 and outside of, and spaced apart from, the encapsulation layer TFE;) 
a link line disposed in a same layer as at least one of the plurality of data lines, connected to the touch line through a contact hole of the protective layer, and electrically connected to the pad (see at least Fig. 14B, disclosing a link line comprising elements [CDP3, PD-TSD/CDP2] and disposed in a same layer 14 as at least one of the plurality of data lines [[see the above discussion or see at least ¶ [0122], disclosing a plurality of data lines disposed on the second insulation layer 14]], connected to the touch line [SL1/SL2] through a contact hole [[a through hole near SL2]] of the protective layer IL-T, and electrically connected to the pad;) and
a touch sensing circuit configured to drive the panel to sense a touch or a touch position (see at least Fig. 22 or 23; ¶ [0158], ¶ [0213], disclosing an integrated circuit DIC-1 including a touch sensing circuit comprising configured to drive the panel to sense a touch or a touch position,)  
wherein each of the plurality of touch electrodes includes an electrode metal patterned in a mesh type, a plurality of open areas are formed in each of the plurality of touch electrodes (see at least Figs. 9-10; ¶ [0142].)

Accordingly, Park discloses all limitations of this claim except for at least two external dummy metals, as claimed.
However, in the same field of endeavor, Miyake discloses a touch display device (see at least Fig. 1, disclosing a touch display device 100) comprising: 
a plurality of touch electrodes including a first touch electrode, a second touch electrode, and a third touch electrode, the first touch electrode being adjacent to and electrically isolated from the second and third touch electrodes (see at least Figs. 2A, 2B, 6A, 6B, disclosing a plurality of touch electrodes [half-rhombic or whole-rhombic electrodes 31, 33/32] including a first touch electrode [e.g., a top electrode 33/32 shown in Fig. 6A or 6B], a second touch electrode [e.g., an electrode 31 being adjacent to the right to the above-discussed first touch electrode 33/32 shown in Fig. 2B, 6A or 6B], and a third touch electrode [e.g., an electrode 31 being adjacent to the left to the above-discussed first touch electrode 33/32 shown in Fig. 2B, 6A or 6B]; see at least ¶ [0097], the first touch electrode [33/32] being adjacent to and electrically isolated from the second and third touch electrodes [31] by an insulator;) and  
at least two external dummy metals disposed along a first boundary region between a first side of the first touch electrode and the second touch electrode and a second boundary region between a second side of the first touch electrode and the third touch electrode, respectively, the first boundary region and the second boundary region intersecting each other at one corner of the first touch electrode (see at least Fig. 6A; ¶ [0115], disclosing a plurality of external [[short]] dummy metals 35 arranged in a row between the first side of the first touch electrode and the second touch electrode and disposed along a first boundary region between a first side of the first touch electrode and the second touch electrode and a plurality of external dummy metals 35 arranged in a row between the second side of the first touch electrode and the third touch electrode and disposed along a second boundary region between the second side of the first touch electrode and the third touch electrode; the first boundary region and the second boundary region intersecting each other at one corner of the first touch electrode; or see Fig. 6B showing a plurality of external [[short]] dummy metals arranged on one side of a single long electrode and in two rows between the first side of the first touch electrode and the second touch electrode and disposed along the first boundary region between the first side of the first touch electrode and the second touch electrode and a plurality of external [[short]] dummy metals arranged on one side of a single long electrode and in two rows between the second side of the first touch electrode and the third touch electrode and disposed along the second boundary region between the second side of the first touch electrode and the third touch electrode) and
wherein the at least two external dummy metals are spaced apart from and electrically isolated from the first, second and third touch electrodes (see at least Fig. 6A or 6B; ¶ [0115],)
Miyake further teaches that the benefit of using the above-discussed external dummy metals between the touch electrodes is at least to cause regions between the touch electrodes to be less likely recognized by a user (see at least ¶ [0115].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the touch display device of the Park reference to include external dummy metals, in view of the teaching in the Miyake reference, to improve the above modified 
The above modified Park in view of Miyake obviously renders all limitations of this claim including “a row of rectangular shaped [[instead of square shaped, as claimed]] external dummy metals disposed between the first touch electrode and the second touch electrode, one side of the row of rectangular shaped external dummy metals directly adjacent to a non-flat/ perforated [[instead of continuous flat, as claimed]] edge of the first touch electrode and another side of the row of square shaped external dummy metals is directly adjacent to a non-flat/ perforated edge of the second touch electrode, the perforated edge having a plurality of protrusions extending towards the row of rectangular shaped external dummy metals.” Accordingly, the differences between the above modified Park in view of Miyake and this claim are (i) the particular square shape of the external dummy metals and (ii) the particular continuous flat shape of the edge of the first touch electrode, as claimed.
(i) 	Furthermore, Park teaches the shape of the edge of the first touch electrode being non-flat/ perforated and the shape of the edge of the second touch electrode being non-flat/ perforated (see Park at least Fig. 9.) Miyake further teaches the shape of the edge of the first touch electrode being continuous flat and the shape of the edge of the second touch electrode being continuous flat (see Miyake at least Fig. 6A.)
(ii)	Moreover, the instant application discloses the shape of the external dummy metals being rectangular shaped (see Fig. 10,) as taught by the above modified Park, or assumed-square shaped (see Fig. 12,) i.e., the shape of the external dummy metals being a mere design choice. The instant application further discloses the first touch electrode having edges being flat or non-flat/ perforated and the second touch electrode having edges being flat or non-flat/ perforated (see Figs. 10, 12,) i.e., the shape of the edges of the first electrode and the second touch electrode being a mere design choice.
(iii)	Moreover, one of ordinary skill in the art would have found it obvious to shape the component(s) as desired as was judicially recognized in re Dailey, 149 USPQ 47 (CCPA 1976).
Based on at least the above-discussed rationales (i)-(iii), while the above modified Park may not exemplify the square shape of the external dummy metals and the continuous flat shape of the edge of the first touch electrode, as claimed, one of ordinary skill in the art would have re Dailey, 149 USPQ 47 (CCPA 1976). Accordingly, the above modified Park obviously renders all limitations of this claim.

As per claim 2, the above modified Park discloses the at least two external dummy metals disposed over a same layer as the plurality of touch electrodes (see the discussion in the rejection of claim 1 above; see Miyake at least Fig. 6A; ¶ [0115], disclosing the external dummy metals 35 disposed between the plurality of touch electrodes [31, 33/32] over a same layer) and the at least two external dummy metals made of a same material as the plurality of touch electrodes (see Miyake at least ¶ [0188], disclosing all wirings and electrodes in the touch panel made of a same material.)
As per claim 3, the above modified Park discloses the first boundary region including a plurality of external dummy metals arranged in a row between the first touch electrode and the second touch electrode, and the plurality of external dummy metals being electrically isolated from the first and second touch electrodes (see the discussion in the rejection of claim 1; or see Miyake at least Fig. 6A; ¶ [0115].)
	As per claim 4, the above modified Park discloses the first boundary region including a plurality of external dummy metals arranged in two or more rows between the first touch electrode and the second touch electrode, and the plurality of external dummy metals are electrically isolated from the first and second touch electrodes (see the discussion in the rejection of claim 1; or see Miyake at least Fig. 6B; ¶ [0115].)

As per claim 5, the above modified Park obviously renders at least one outline of the first touch electrode and the second touch electrode being in a form of a straight line in the first boundary region between the first side of the first touch electrode and the second touch electrode (see the discussion in the rejection of claim 1.)
As per claim 6, the above modified Park discloses wherein an outline of an electrode metal corresponding to at least one of the first touch electrode and the second touch electrode includes a plurality of protrusions in the first boundary region between the first side of the first touch electrode and the second touch electrode (see the discussion in the rejection of claim 1.)
claim 9, the above modified Park discloses the touch sensing circuit applying a driving signal to one of the first touch electrode and the second touch electrode and receiving a sensing signal from a remaining one of the first touch electrode and the second touch electrode (see Park at least Fig. 22 or 23; ¶ [0158], ¶ [0213], disclosing an integrated circuit DIC-1 including a touch sensing circuit comprising configured to drive the panel to sense a touch or a touch position; also see Miyake at least ¶ [0096], also disclosing the IC 51 for achieving a conventional mutual-capacitive driving method; Miyake Figs. 28A-28B; ¶¶ [0272]-[0279], disclosing the touch sensing circuit including circuits [601, 602] applying a driving signal to the touch electrode X and receiving a sensing signal from the touch electrode Y.)
As per claim 10, the above modified Park discloses the touch sensing circuit applying a driving signal to each of the first touch electrode and the second touch electrode and receiving a sensing signal from each of the first touch electrode and the second touch electrode (see Park at least Fig. 22 or 23; ¶ [0158], ¶ [0213], disclosing an integrated circuit DIC-1 including a touch sensing circuit applying a driving signal to each of the first touch electrode and the second touch electrode and receiving a sensing signal from each of the first touch electrode and the second touch electrode; also see Miyake at least ¶ [0096], also disclosing the IC 51 for achieving a conventional self-capacitive driving method that applies a driving signal to each of the first touch electrode and the second touch electrode and receives a sensing signal from each of the first touch electrode and the second touch electrode.)
As per claim 11, the above modified Park discloses the touch display device further comprising: a plurality of gate lines and a plurality of sub-pixels disposed over the substrate (see Park at least Fig. 5, disclosing the touch display device further comprising: a plurality of gate lines GL and a plurality of sub-pixels PX on the panel; also see Miyake at least Fig. 1B; ¶¶ [0087][[0092], also disclosing the touch display device further comprising a plurality of signal/data lines, a plurality of scan gate lines 87, and a plurality of sub-pixels on the panel 70, each sub-pixel including at least a transistor and a display element; also see Fig. 30A,) wherein each of the plurality of open areas corresponds to a light-emitting region of at least one sub-pixel among the plurality of sub-pixels (see Miyake at least any of Figs. 10-12.)
As per claims 13-16, see the above rejections of claims 1, 2, 5 and 6 for similar limitations.

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Miyake and Kurasawa et al. (US 2017/0083137 A1; hereinafter Kurasawa.)
As per claim 7, the above modified Park, as discussed in the rejection of claim 1, discloses the external dummy metals, but is silent to one or more internal dummy metals as claimed.
However, in the same field of endeavor, Kurasawa discloses a related touch display device (DSP, see at least Fig. 1, 5) including a panel (PNL; see at least Fig. 5) comprising a plurality of touch electrodes (RX, C; see at least Fig. 5) including a first touch electrode and a second touch electrode, the first touch electrode being adjacent to and electrically isolated from the second touch electrode (see at least Figs. 5-6, disclosing a plurality of touch electrodes [RX/ RSL, RR] including a first/odd-numbered column/row touch electrode RX and a second/even-numbered column/row touch electrode RX, the first touch electrode being adjacent to and electrically isolated from the second touch electrode; also see Fig. 11) and one or more internal dummy metals disposed within an outer boundary of at least one of the plurality of touch electrodes and electrically isolated from the at least one of the plurality of touch electrodes (see at least Fig. 6; ¶ [0074], disclosing one or more internal dummy metals DR disposed within an outer boundary of at least one of the plurality of touch electrodes and electrically isolated from the at least one of the plurality of touch electrodes; also see Fig. 11.)
Moreover, the above modified Park in view of Miyake further discloses the advantage of providing the dummy structures in the region between the touch electrodes in the touch panel to improve the whole visibility of touch display device because such region is less likely to be recognized by a user (see Miyake ¶ [0115].) Kurasawa teaches the advantage of providing the above-discussed internal dummy structures to block the leakage field from gaps (see at least [0112].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide “one or more dummy metals disposed within an outer boundary of at least one of the plurality of touch electrodes and electrically isolated from the at least one of the plurality of touch electrodes” in the above modified touch display device of Park, in view of the teaching in the Kurasawa reference, to improve the above modified touch display device of the Park reference for the predictable result of blocking the leakage field from gaps and further improving the whole visibility of touch display device.

As per claim 8, the above modified Park discloses the one or more internal dummy metals disposed over a same layer as the electrode metal corresponding to each of the plurality of touch electrodes and the one or more internal dummy metals made of a same material as the electrode metal corresponding to each of the plurality of touch electrodes (see Miyake at least Fig. 6A; ¶ [0115], disclosing the dummy metal disposed on a same layer as the plurality of touch electrodes and made of a same material as the plurality of touch electrodes; see Kurasawa at least Fig. 6; ¶ [0074], disclosing the one or more internal dummy metals disposed over a same layer as the electrode metal corresponding to each of the plurality of touch electrodes and the one or more internal dummy metals made of a same material as the electrode metal corresponding to each of the plurality of touch electrodes.)
As per claims 17-18, see the above rejections of claims 7-8 for similar limitations.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Miyake and Koudo et al. (US 10,620,733 B2 or the corresponding WO 2017154443 A1; hereinafter Koudo; see the US patent for the following citations.)
As per claim 21, Miyake further discloses the touch electrodes [31, 32] formed on the same layer (see Miyake at least ¶ [0109]: last 7 lines,) the electrode metals of the touch electrodes that can be cut as desired (see Miyake at least ¶ [0112],) and the external dummy metals (35) formed between the touch electrodes [31, 32], electrically isolated from the touch electrodes, and having a direct line shape (see Miyake at least Fig. 6A; ¶ [0115].) Accordingly, the above modified Park in view of Miyake discloses all limitations except for “the at least two external dummy metals are resulted from cutting both the electrode metal corresponding to the first touch electrode and the electrode metal corresponding to the second electrode and cutting both the electrode metal corresponding to the first touch electrode and the electrode metal corresponding to the third electrode” of this claim.
However, in the same field of endeavor, Koudo discloses a touch display device (see at least Abstract; Fig. 18; Col. 14:6-12, disclosing a touch display device 300 comprising a display panel 301, a touch panel 101, and more) comprising a panel including a plurality of touch electrodes [XP, YP] (see at least Figs. 2, 7, 8) and the external dummy metals (DP1; Fig. 7) formed on the same layer with the touch electrodes and electrically isolated from the touch electrodes, as a result from cutting the electrode metals of the adjacent touch electrodes (see at least Fig. 7; Col. 9:18-30.)
The above modified Park in view of Miyake, as discussed above, discloses the electrode metals of the touch electrodes that can be cut as desired and the external dummy metals formed between the touch electrodes, electrically isolated from the touch electrodes, and having a direct line shape. Koudo, as discussed above, discloses the external dummy metals formed on the same layer with the touch electrodes and electrically isolated from the touch electrodes, as a result from cutting the electrode metals of the adjacent touch electrodes (see at least Fig. 7; Col. 9:18-30.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to obviously recognize the Koudo reference remedying Miyake’s deficiency of failing to explicitly disclose the external dummy metals resulted from cutting both the electrode metal corresponding to the first touch electrode and the electrode metal corresponding to the second electrode and cutting both the electrode metal corresponding to the first touch electrode and the electrode metal corresponding to the third electrode, or to further modify the Park touch display device in view of Miyake to include the above-discussed teaching of the Koudo reference, “the external dummy metals formed as a result from cutting the electrode metals of the adjacent touch electrodes” or “the external dummy metals resulted from cutting both the electrode metal corresponding to the first touch electrode and the electrode metal corresponding to the second electrode and cutting both the electrode metal corresponding to the first touch electrode and the electrode metal corresponding to the third electrode,” in view of the above teaching in the Koudo reference, to improve the above modified touch display device of Park in view of Miyake to obtain the same predictable result.
Accordingly, the above combination of the Park, Miyake, and Koudo references obviously renders all limitations of this claim.

As per claim 22, the above modified Park obviously renders the at least two external dummy metals disposed in one row in each of the first and second boundary regions (see Miyake at least Figs. 6A-6B.)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Miyake and Lee et al. (US 2018/0032189 A1; hereinafter Lee.)
claim 23, the above modified Park further discloses the encapsulation layer including a first [[inorganic]] encapsulation layer, a third [[inorganic]] encapsulation layer and a second [[organic]] encapsulation layer disposed between the first and third encapsulation layers (see Park at least ¶ [0098];) the contact hole of the protective layer being between the pad and the boundary area adjacent to the pad (see the discussion in the rejection of claim 1 and further see Fig. 14B;) and the touch line connecting to the at least one of the plurality of touch electrodes and the link line (see the discussion in the rejection of claim 1 and further see Fig. 14B.) The above modified Park is silent to the second [[organic]] encapsulation layer being thicker than the first and third [[inorganic]] encapsulation layers, a dam, and limitations associated with the dam.
However, in the same field of endeavor, Lee discloses a related touch display device (see any of Figs. 14) comprising: an encapsulation layer (TFE) including a first inorganic encapsulation layer (IOL1), a third inorganic encapsulation layer (IOL2) and a second organic encapsulation layer (OL1) disposed between the first and third encapsulation layers and being thicker than the first and third encapsulation layers (see at least Figs. 7B, 9A; ¶ [0163];) and a dam disposed adjacent to an edge of the second encapsulation layer in a region between the pad and the plurality of touch electrodes and including two protruding ridge portions, wherein the touch line is disposed over the dam, connects to the at least one of the plurality of touch electrodes by extending through a region where the dam is located, and extends to a region outside of the dam that is adjacent to the pad (see at least Figs. 8B, 9A, disclosing a dam [DM1/DM2] disposed adjacent to an edge of the second encapsulation layer [0L1] in a region between the pad PDa and the plurality of touch electrodes TE and including two protruding ridge portions, wherein the touch line [SL1/SL2] is disposed over the dam to connect with the pad PDa, connects to the at least one of the plurality of touch electrodes TE by extending through a region where the dam [DM1/DM2] is located, and extends to a region outside of the dam that is adjacent to the pad PDa.)
Lee further discloses the [[fist and third]] inorganic layers of the encapsulation layer TFE protecting the light emitting element layer DP-OLED from moisture and oxygen, the [[second]] organic thin film layer of the encapsulation layer TFE having greater thickness than the [[first and third]] inorganic layers to protect the light emitting element layer DP-OLED from a foreign material such as dust particles (see ¶ [0133]; ¶ [0163],) and the dam preventing the organic see at least ¶ [0196].)
The above modified Park, as discussed above, discloses the first inorganic encapsulation layer (IOL1), the third inorganic encapsulation layer, and the second organic encapsulation layer (OL1) disposed between the first and third encapsulation layers, but is silent to the second [[organic]] encapsulation layer being thicker than the first and third [[inorganic]] encapsulation layers, a dam, and limitations associated with the dam. Lee, as discussed above, teaches the [[second]] organic thin film layer of the encapsulation layer TFE having greater thickness than the [[first and third]] inorganic layers to protect the light emitting element layer DP-OLED from a foreign material such as dust particles and the dam preventing the organic monomer from overflowing beyond the non-display area NDA surrounding the display area DA where the first dam part DM1 and the second dam part DM2 are disposed. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Park second organic thin film layer of the encapsulation layer TFE having greater thickness than the Park [[first and third]] inorganic layers and to include the dams in the touch display device of the above modified Park, in view of the teaching in the Lee reference, to improve the above modified touch display device of the Park reference for the predictable result of protecting the light emitting element layer DP-OLED from a foreign material such as dust particles and preventing the organic monomer from overflowing beyond the non-display area NDA surrounding the display area DA where the first dam part DM1 and the second dam part DM2 are disposed. Accordingly, the above modified Park obviously renders all limitations of this claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626